EXHIBIT 10.1
SECURED PROMISSORY NOTE
DUE MAY 16, 2011


UMAMI SUSTAINABLE SEAFOOD INC.




Date: March 31, 2011
US$3,600,000

 
FOR VALUE RECEIVED, in cash and other consideration, Umami Sustainable Seafood
Inc., a Nevada corporation (“Borrower”), hereby promises to pay to Jones, Gable
& Company Limited, or its registered assigns (“Holder”), the sum of Three
Million Six Hundred Thousand United States Dollars (US$3,600,000) (the
“Principal”).
 
(1)         Payments of Principal.  On the Maturity Date, unless an Event of
Default shall have occurred, Borrower shall pay to Holder the entire unpaid
principal amount under this Secured Promissory Note (this “Note”).  The
“Maturity Date” shall be May 16, 2011.  Borrower may prepay all or any portion
of the amounts owing under this Note at any time without fee, charge or
premium.  Borrower undertakes not to pay other lenders back before the Holder.
 
(2)         Interest.  This Note shall not bear interest.


(3)         Security Interest.  This note is secured by accounts receivable
related to shipment TP-12-TP-13 totaling 111,241,289 JPY (USD estimate =
$1,314,598) TP-14-TP-15 totaling 130,373,762 JPY (USD estimate = $1,540,696) and
shipment TP-16-TP-19 totaling 184,925,479 JPY (USD estimate = $2,185,364) due to
Baja Aqua Farms SA de CV (“Baja”).  (Total USD combined amount = $5,040,658)


(4)         Payments received from Security Interest.  Upon receipt of any
amounts related to the above shipments, Umami shall remit the proceeds to Jones,
Gable & Company to be applied to the outstanding amounts under this note within
one business day of receipt until this note is paid in full.  Any remaining
unpaid amounts due under this note on May 16, 2011 will be due and payable on
that day.
 
(5)         Notices; Payments.
 
(a)         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (Pacific
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (Eastern time) on any Business
Day, (c) the 2nd  Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth below:


If to Borrower:


Umami Sustainable Seafood Inc.
1230 Columbia Street, Suite 1100
San Diego, CA 92101
Attention: Dan Zang
Facsimile: (619) 544-9178
 
 
 

--------------------------------------------------------------------------------

 
 
If to Holder:


Jones, Gable & Company Limited
Attention – Don Ross
110 Yonge Street, Suite 600
Toronto, Ontario
Canada MSC 1T6
Facsimile: 416-365-8037


(b)         Payments.  Whenever any payment of cash is to be made by Borrower to
any Person pursuant to this Note, such payment shall be made in lawful money of
the United States of America by a check drawn on the account of Borrower and
sent via overnight courier service to such Person at the address provided above,
or as subsequently provided to the other party in writing; provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing Borrower with prior written notice setting out such
request and the Holder's wire transfer instructions.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.


(6)         Cancellation.  After all principal amounts at any time owed on this
Note have been indefeasibly paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to Borrower for cancellation and shall not
be reissued, and the security interest granted in the Collateral shall
terminate.  The Holder agrees to promptly execute, file and/or deliver any and
all documents reasonably required or requested to further evidence such
termination.
 
(7)         Governing Law; Jurisdiction; Severability; Jury Trial.  This Note
shall be construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of California, without giving effect
to any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdictions other than the State of
California.  Borrower hereby irrevocably submits to the exclusive jurisdiction
of the federal and state courts sitting in the City of San Diego for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this
Note.  Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against.
 
Borrower in any other jurisdiction to collect on Borrower's obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder.

 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
set forth above.


Borrower:


UMAMI SUSTAINABLE SEAFOOD INC.
 
 
By: /s/ Daniel G. Zang
Daniel G. Zang
Chief Financial Officer 
 
 
2

--------------------------------------------------------------------------------

 